UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7707



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANILO MONTOYA, a/k/a Daniel Montoya,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-99-98; CA-02-2233-6)


Submitted:   May 14, 2004                   Decided:   May 26, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danilo Montoya, Appellant Pro Se. Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina; Arthur
Bradley Parham, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Danilo Montoya previously appealed the district court’s

final order denying relief on his 28 U.S.C. § 2255 (2000) motion.

We denied a certificate of appealability and dismissed the appeal.

See United States v. Montoya, No. 03-7636 (4th Cir. Mar. 30, 2004)

(unpublished). Montoya again appeals from the district court’s

denial of his § 2255 motion. Because we have previously determined

that Montoya has failed to provide grounds meriting a certificate

of appealability, it is the law of the case.         Christianson v. Colt

Indus.   Operating   Corp.,   486    U.S.   800,   815-16   (1988);   United

States v. Bell, 5 F.3d 64, 66-67 (4th Cir. 1993).

           Thus, we deny a certificate of appealability and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    - 2 -